DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a non-final, first office action in response to the Applicant's Request for Continued Prosecution filed 30 June 2022.
Claims 17, 19, and 20 have been amended.
Claim 18 has been cancelled.
Claims 17 and 19-26 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 June 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 June 2022 was filed after the mailing date of the Final Rejection on 24 February 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14589768, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In particular, claim 17 states, “wherein the electronic device is configured to: determine a location of the electronic device, determine a geo-fence surrounding a destination location of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the shipping itinerary based on the destination location and the location of the electronic device; and provide a second electronic image file or a signal to the electronic shipping label to indicate to the electronic shipping label to change to the second electronic image file in response to the determining that the electronic device has exited the geo-fence surrounding the destination location.”  Application 14589768 does not provide support for this limitation, and thus claims 17 and 19-26 do not receive the benefit of the earlier filed application.
In particular, claim 20 states, “receive a plurality of selections of the plurality of user interface elements in an ordered sequence, wherein the ordered sequence matches a stored sequence of selections of the plurality of user interface elements; switch a locking mechanism of the shipping container from a locked state to an unlocked state to access the shipping container in response to a match of the ordered sequence and the stored sequence; and output, on the display, loading and unloading instructions of the shipping container in response to the switching the locking mechanism to the unlocked state.”  Application 14589768 does not provide support for this limitation, and thus claim 20 does not receive the benefit of the earlier filed application.

Response to Arguments
Applicant's arguments filed 30 June 2022 with respect to the priority claim to the parent application 14589768 have been fully considered but they are not persuasive.

The Applicant argues on page 5 of their response, “The Office Action indicates that claims 18 and 20 include elements not supported in the previously-filed parent application, U.S. App. No. 14/589,768, to which the currently-pending continuation-in-part application claims priority. Applicant respectfully disagrees.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the broadest reasonable interpretation of their written description.  Notably, the Applicant has failed to refute the previous notice of lack of written description support with any evidence, other than a mere statement that they disagree with the previous notice.  As such, the Applicant’s disagreement is noted, however it is not persuasive at showing the Applicant’s current claims are supported by the original description of the parent application; and therefore, as the Applicant has amended claim 17 to include the previous claim elements of claim 18 which were found deficient, the Examiner concludes that claims 17 and 19-26 are now to include the priority date of 19 June 2019, instead of the parent’s priority date of 5 January 2015, or the provisional priority date of 7 January 2014.

Applicant's arguments filed 30 June 2022 with regards to Ruth disclosing determining a geo-fence around an area and updating a label based on determining the device has exited the geo-fence have been fully considered but they are not persuasive.

With respect to claim 17, the Applicant argues on page 6 of their response, “Ruth’s container movement condition does not teach a geo-fence calculation or geo-fence determination and does not teach a determination of whether the electronic device has left the calculated geo-fence area or threshold distance. Applicant’s geo-fence, not mere movement, determines whether the second electronic image file is displayed on the electronic shipping label. Accordingly, the combination of Jackson, Kriss, Gelbman, and Ruth fails to disclose the subject matter of amended claim 17.”  The Examiner respectfully disagrees with the Applicant’s interpretation of the cited prior art of record and the broadest reasonable interpretation of the claimed invention.  First, the Examiner notes that the Applicant’s claim states, “determine a location of the electronic device, determine a geo-fence surrounding a destination location of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the shipping itinerary based on the destination location and the location of the electronic device; and, provide a second electronic image file or a signal to the electronic shipping label to indicate to the electronic shipping label to change to the second electronic image file in response to the determining that the electronic device as exited the geo-fence surrounding the destination location.” (Emphasis added).  As shown and emphasized here, the Applicant’s claim recites determining a geo-fence surrounding a location, determining when the device/label exits the geo-fence, and then triggering a new image to be displayed on the label.  Notably, this claim does not describe how a geo-fence is determined and/or set, or how large a geo-fence must be; as such, setting a “geo-fence” to be an intermediate destination location, and detecting when the label/device leaves that location would satisfy determining a geo-fence and determining when the label/device exit’s the geo-fence.  Second, with respect to Ruth, it is noted that Ruth states in paragraph 5, “An apparatus according to the disclosure includes at least one communication device configured to be coupled to a container (e.g., a transport container). In example implementations, the at least one communication device is affixed to an exterior surface of the container or placed within an interior region of the container. In a particular implementation, the apparatus includes processing circuitry configured to initiate display, via the at least one communication device, of first routing information indicating a first destination along a geographic route from a first location to a second location and, in response to a condition indicating movement of the container from the first location to an intermediate location, initiate display, via the at least one communication device, of second routing information indicating a second destination or a final destination that is different than the first destination.” (Emphasis added).  Ruth continues in paragraph 6, “The condition may indicate that the container is located at the intermediate location, and the processing circuitry may be configured to detect the condition and to initiate the display of the second routing information in response to detecting the condition. The apparatus may further include an electronic label affixed to an exterior surface of the container, where the electronic label is configured to display the first routing information but not the second routing information at a first time and to display the second routing information but not the first routing information at a second time.” (Emphasis added).  Ruth continues in paragraph 134, “FIG. 10 illustrates a method 1000 implemented by processing circuitry (e.g., electronic controller 230 of a transport container 110) for performing operations associated with container labeling according to certain embodiments of this disclosure. Although certain details are provided with reference to the method 1000 of FIG. 10, it should be understood that other embodiments may include more, less, or different method steps. At step 1005, the processing circuitry initiates display, via at least one communication device, of first routing information indicating a first destination along a geographic route of a container from a first location to a second location. At step 1010, the processing circuitry detects a condition indicating movement of the container from the first location to an intermediate location. In response to detecting the condition, the processing circuitry at step 1015 initiates display, via the at least one communication device, of second routing information indicating a second destination or a final destination that is different than the first destination.” (Emphasis added).  As shown and emphasized here, Ruth has disclosed determining the location of the container/label, determining destination/intermediate areas along a route, detecting when the container/label leaves the destination/intermediate area, and then in response triggers the label to be updated to the second image.  The Examiner notes that were the claim amended to further define the geo-fence and how it is determined, which would differentiate it from being a destination location, then this reference would be overcome.  Therefore the Examiner maintainer that this rejection is proper.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17, 19-25 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 2009/0314835 A1) (hereinafter Jackson), in view of Kriss et al. (US 2010/0299278 A1) (hereinafter Kriss), in view of Gelbman et al. (US 2008/0303637 A1) (hereinafter Gelbman), and further in view of Ruth et al. (US 2019/0306663 A1) (hereinafter Ruth).

With respect to claim 17, Jackson teaches:
A web portal that monitors a shipping itinerary of the shipping container, the shipping itinerary having a plurality of legs that form the shipping itinerary; an electronic device affixed to the shipping container and in communication with the web portal and that stores a first electronic image file associated with the shipping itinerary (See at least paragraphs 43, 45, 90, and figure 1 which describe a shipment with multiple legs, wherein parties use a network to monitor the tracking of the shipment).
An electronic shipping label in proximity to the electronic device, the electronic label having: a communication device for obtaining from the electronic device the first electronic image file stored on the electronic device (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe an electronic envelope that includes a communication device, electronic display, and a microcomputer that stores images that will be displayed on the display during a shipping process, wherein the images reflect shipping information associated with different portions of the itinerary).
A processor connected to the communication device and configured to: obtain, from the electronic device and using the communication device, the first electronic image file stored on the electronic device (See at least paragraphs 18, 19, 36, 41, 49, 50, 53, 55, 57, 59, and fig 1 which describe the microcomputer obtaining image files that are stored in memory or remotely).
Render the first electronic image file during the shipping itinerary (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as sorting information based on the shipment being in a sorting facility).
Display that visually displays the rendered first electronic image file that is to be read by a laser device (See at least paragraphs 18, 19, 49, 53, 55-57, 59, and 80 which describe displaying on the electronic label specific images during a first portion of the shipping itinerary, such as the final destination address and special recipient images when the shipment is on a vehicle on the way to the final destination.  The Examiner notes that the image can be a barcode/maxicode which are machine readable by barcode scanners, i.e. lasers).

Jackson discloses all of the limitations of claim 17 as stated above.  Jackson does not explicitly disclose the following, however Kriss teaches:
A web portal that monitors a shipping itinerary of the shipping container and a health of the shipping container according to at least one preselected criteria: A sensor inside the shipping container and providing the sensor data to the electronic device, wherein the electronic device transmits the sensor data to the web portal, wherein the web portal receives the sensor data corresponding to a temperature within the shipping container, wherein the at least one preselected criteria comprises a preselected threshold temperature or temperature range (See at least paragraphs 76, 81, 86, 91, 99-103, 116, 126, and 133 which describe a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss.  By tracking the temperature and location of a shipment, and reporting this information to a web portal, a carrier will predictably allow interested parties to know whether the shipment has been compromised.  In addition, by comparing measured information to preselected criteria, a carrier will predictably be able to identify when a shipment has been compromised or will be compromised.

The combination of Jackson and Kriss discloses all of the limitations of claim 17 as stated above.  Jackson and Kriss do not explicitly disclose the following, however Gelbman teaches:
Display that visually displays the rendered electronic image file that is to be read by a laser of the device even if a power source that powers the display has failed (See at least paragraphs 17, 21, 73, and 77 which describe the label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman.  By using an electronic ink display that is bi-stable, the display will be able to display images without power, as this is a known feature and technique of electronic ink.  In shipping labels, this will predictably reduce the amount of power needed.

The combination of Jackson, Kriss, and Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson, Kriss, and Gelbman do not explicitly disclose the following, however Ruth teaches:
Render the first electronic image file during of the shipping itinerary, wherein the electronic device is configured to: determine a location of the electronic device, determine a geo-fence surrounding a destination location of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the shipping itinerary based on the destination location and the location of the electronic device; and provide a second electronic image file or a signal to the electronic shipping label to indicate to the electronic shipping label to change to the second electronic image file in response to the determining that the electronic device has exited the geo-fence surrounding the destination location (See at least paragraphs 5, 6, 94, and 134 which describe storing multiple images in the controller, wherein shipment is tracked during shipping, and wherein a first image is displayed during a first portion of an itinerary, and when the shipment reaches a second intermediate location after a set period of time, the image is replaced with another image).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By updating an image on a label when the label reaches an intermediate location and time after a first location, a shipper will predictably be able to display only the relevant content on a shipping label, and thus provide added security to the shipping as well as reduce the content that is displayed to only that which is relevant.

With respect to claim 18, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson, Kriss, and Gelbman do not explicitly disclose the following, however Ruth teaches:
Wherein the electronic device is affixed to the shipping container in proximity to the electronic shipping label and is configured to: determine a location of the electronic device, determine a geo-fence surrounding a destination location of the shipping itinerary, determine that the electronic device has exited the geo-fence surrounding the destination location of the shipping itinerary based on the destination location and the location of the electronic device; and provide a second electronic image file or a signal to the electronic shipping label to indicate to the electronic shipping label to change to the second electronic image file in response to determining that the electronic device has exited the geo-fence surrounding the destination location (See at least paragraphs 5, 6, 94, and 134 which describe storing multiple images in the controller, wherein shipment is tracked during shipping, and wherein a first image is displayed during a first portion of an itinerary, and when the shipment reaches a second intermediate location after a set period of time, the image is replaced with another image).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By updating an image on a label when the label reaches an intermediate location and time after a first location, a shipper will predictably be able to display only the relevant content on a shipping label, and thus provide added security to the shipping as well as reduce the content that is displayed to only that which is relevant.

With respect to claim 19, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claims 17 and 18 as stated above.  In addition, Jackson teaches:
Wherein the electronic shipping label is configured to: receive the second electronic image file or the signal when the electronic device exits the geo-fence; and display the second electronic image (See at least paragraphs 19, 49, 50, 53, 56, 57, and 59 which describe providing the electronic label with information updates that will be displayed periodically or based on a trigger, such as when the shipment reaches a specific destination, wherein the updated image is then displayed on the label instead of a previous image).

With respect to claim 20, Jackson/Kriss/Gelbman discloses all of the limitations of claim 17 as stated above.  Jackson, Kriss, and Gelbman do not explicitly disclose the following, however Ruth teaches:
Wherein the display has a plurality of user interface elements, wherein the processor is configured to: receive a plurality of selections of the plurality of user interface elements in an ordered sequence, wherein the ordered sequence matches a stored sequence of selections of the plurality of user interface elements; switch a locking mechanism of the shipping container from a locked state to an unlocked state to access the shipping container in response to a match of the ordered sequence and the stored sequence; and output, on the display, loading and unloading instructions of the shipping container in response to the switching the locking mechanism to the unlocked state (See at least paragraphs 63-68 and 137 which describe the controller storing access codes for the container, wherein when a user inputs the correct sequence, the container is unlocked and handling instructions are displayed).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein a user gain access to the container via inputting commands into the interface of Ruth.  By granting access to the shipment via interface interactions, a shipment can predictably be secured against undesirable access via a lock.

With respect to claim 21, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claim 17 as stated above.  In addition, Kriss teaches:
Wherein the web portal generates an alert upon detecting a trend predicting that the temperature will exceed the preselected threshold temperature or temperature range within a predetermined time (See at least paragraphs 81, 86, 95, 102, 103, and 134 which describe monitoring the temperature of a shipment and identifying the trend of temperature change, wherein the trend is compared to a preselected threshold, and generating an alert when the threshold is predicted to be exceeded).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, wherein measured information is used to identify a trend which is compared to a predetermined threshold, and wherein an alert is generated by a web portal when the threshold is predicted to be exceeded of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By identifying a predicted trend in temperature based on measurements, comparing this to a threshold, and sending an alert if the threshold is predicted to be exceeded, a carrier would predictably prevent a perishable shipment from being compromised, and would predictably alert all interested parties to the health of their shipment.

With respect to claim 22, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claim 17 as stated above.  In addition, Gelbman teaches:
Wherein the sensor further provides the sensor data to the electronic shipping label, wherein the processor of the electronic shipping label is further configured to render a visual representation of the sensor data during the shipping itinerary, and wherein the display visually displays the visual representation of the sensor data (See at least paragraphs 10, 16, 64, and 86 which describe an electronic shipping label that includes a sensor that measures the environment, wherein the label displays an indication of the sensed environment)
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed, and wherein the label includes a sensor that measures the environment, wherein the label displays an indication of the sensed environment of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By displaying indications and images associated with sensed environment conditions of a shipment, a label will predictably be able to inform all parties of environmental conditions during a shipment, and thus inform all parties of possible comprising conditions.

With respect to claim 23, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claim 17 as stated above.  In addition, Gelbman teaches:
Wherein the first electronic image file comprises a shipping address and wherein the electronic shipping label visually displays a second electronic image file including the sensor data, wherein the electronic shipping label displays the first and second electronic image file simultaneously (See at least paragraphs 10, 14, 16, 59, 63, and 98 which describe an electronic shipping label that displays shipping information in multiple portions of the label simultaneously, wherein the different portions include different portions of the images related to the shipment including a shipping address and sensed environment data).  
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed, displays shipping information in multiple portions of the label simultaneously, wherein the different portions include different portions of the images related to the shipment including a shipping address and sensed environment data of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By displaying multiple shipping related information, including shipping addresses and sensed environment conditions on a shipping label simultaneously, a carrier will predictably be able to quickly identify multiple pieces of relevant information, including any routing instructions and whether a shipment has been compromised, which will predictably increase the efficiency and reliability of the shipping process.

With respect to claim 24, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claim 17 as stated above.  In addition, Kriss teaches:
Wherein the electronic device transmits the sensor data to the web portal in real time (See at least paragraphs 86, 88, 94, 95, 103, 116, and 126 which describe a data logger tracking environmental conditions during shipment and reporting them to a web portal either in real-time or periodically).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, wherein measured information is compared to preselected criteria and reported to a web portal, and wherein the logger reports the measured information to the web portal either in real-time or periodically of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By reporting tracked information, such as location and temperature information to a web portal in real-time or periodically, a carrier will predictably provide information to interested parties based on when it is able to collect information, and thus all parties will know whether a shipment was compromised.

With respect to claim 25, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claim 17 as stated above.  In addition, Kriss teaches:
Wherein the electronic device transmits the sensor data to the web portal periodically (See at least paragraphs 86, 88, 94, 95, 103, 116, and 126 which describe a data logger tracking environmental conditions during shipment and reporting them to a web portal either in real-time or periodically).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, wherein measured information is compared to preselected criteria and reported to a web portal, and wherein the logger reports the measured information to the web portal either in real-time or periodically of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein a user gain access to the container via inputting commands into the interface, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein the image changes based on being at a predetermined second location and time after a first location of Ruth.  By reporting tracked information, such as location and temperature information to a web portal in real-time or periodically, a carrier will predictably provide information to interested parties based on when it is able to collect information, and thus all parties will know whether a shipment was compromised.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson, Kriss, Gelbman, and Ruth as applied to claim 17 as stated above, further in view of Burman et al. (US 2005/0234785 A1) (hereinafter Burman).

With respect to claim 26, Jackson/Kriss/Gelbman/Ruth discloses all of the limitations of claim 17 as stated above.  Jackson, Kriss, Gelbman, and Ruth do not explicitly disclose the following, however Burman teaches:
Wherein the processor is configured to output, on the display, loading and unloading instructions of the shipping container (See at least paragraphs 86, 89, 91, 94-96, and 101 which describe an electronic shipping label which displays shipping information, wherein the information displayed includes routing information, such as which conveyor belt to place the item on, which shelf to place the item on in a truck, and how to route an item.  The Examiner notes that the placement of items on shelves is based on the order of the items on the route, and thus would constitute both loading and unloading instructions.).
It would have been obvious to one of ordinary skill in the art at the time of filing the claimed invention to combine the system and method of using an electronic envelope that uses a communication device, microcomputer, and electronic label to store and display different images during the shipment of the envelope of Jackson, with the system and method of a data logger attached to a shipping container, wherein the logger includes a probe used to measure temperature inside of the container and a location sensor for tracking the location of the shipment, and wherein measured information is compared to preselected criteria and reported to a web portal of Kriss, with the system and method of label as being powered by a power source to visually display first images, wherein the label can continue displaying the image after power has failed of Gelbman, with the system and method of using a touch based interface on a shipping label, wherein the label displays different information during shipment based on the location and the interaction with the label, and wherein a user gain access to the container via inputting commands into the interface of Ruth, with the system and method of an electronic shipping label which displays shipping information, wherein the information displayed includes routing information, such as which conveyor belt to place the item on, which shelf to place the item on in a truck, and how to route an item of Burman.  By displaying loading and unloading instructions on a label, a carrier will predictably increase the likelihood of a shipping process be completed safely and completely, by informing workers of how to prepare and complete a shipment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P HARRINGTON whose telephone number is (571)270-1365. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Harrington
Primary Patent Examiner
21 September 2022
Art Unit 3628
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628